EXHIBIT 99.(a)(1) WEINGARTEN REALTY INVESTORS OFFER TO PURCHASE FOR CASH UP TO $350,000, OF THE OUTSTANDING NOTES LISTED BELOW THE ANY AND ALL OFFER (DEFINED BELOW) AND RELATED WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON JUNE 8, 2009, UNLESS EXTENDED (SUCH DATE AND TIME, AS THE SAME MAY BE EXTENDED, THE "ANY AND ALL OFFER EXPIRATION DATE").THE MAXIMUM TENDER OFFER (DEFINED BELOW), MAXIMUM TENDER OFFER PRORATION PERIOD (DEFINED BELOW) AND RELATED WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON JUNE 26, 2009, UNLESS EXTENDED (SUCH DATE AND TIME, AS THE SAME MAY BE EXTENDED, THE "MAXIMUM TENDER OFFER EXPIRATION DATE"). We hereby offer to purchase for cash up to $350,000,000 aggregate principal amount (the "Tender Cap") of the series of our notes listed in the table below (collectively, the "Notes" and each a "Series" of Notes) from the registered Holders of Notes (each a "Holder").The offers to purchase are being made upon the terms and subject to the conditions set forth in this Offer to Purchase (as it may be amended or supplemented from time to time, the "Offer to Purchase") and the accompanying Letter of Transmittal (as it may be amended or supplemented from time to time, the "Letter of Transmittal").The offers to purchase consist of two separate offers (each an "Offer" and together, the "Offers"), with one offer to purchase any and all of the outstanding Notes listed under the heading "Any and All Offer" in the table below (the "Any and All Offer") and a second offer to purchase Notes listed under the heading "Maximum Tender Offer" in the table below (the "Maximum Tender Offer") in an aggregate principal amount equal to the amount of the Tender Cap remaining for the purchase of such Notes following the purchase of the Notes in the Any and All Offer.Notes with the first Acceptance Priority Level will be purchased before those with the second Acceptance Priority Level.The principal amount of Notes purchased in the Maximum Tender Offer may be prorated as set forth in this Offer to Purchase.See "Terms of the Offers—Tender Cap; Acceptance Priority Levels and Proration" for more information on priority of purchase and proration. The following table identifies the Series of Notes to which each Offer relates, the Acceptance Priority Level applicable to each Series and the Total Consideration (each as defined below) for each Series in the Offers. Title of Securities and CUSIP Numbers Principal Amount Outstanding Acceptance Priority Level Total Consideration (1) Offer for Notes listed below:Any and All Offer 7.000% Senior Unsecured Notes due July 15, 2011 (CUSIP No. 948741AD5) 1 7.070% Medium Term Notes due June 26, 2009 (CUSIP No. 94874RAV8) 1 7.350% Medium Term Notes due July 20, 2009 (CUSIP No. 94874RBH8) 1 7.400% Medium Term Notes due December 21, 2010 (CUSIP No. 94874RBN5) 1 7.440% Medium Term Notes due August 19, 2011 (CUSIP No. 94874RAQ9) 1 7.500% Medium Term Notes due December 19, 2010 (CUSIP No. 94874RBP0) 1 8.250% Medium Term Notes due January 22, 2010 (CUSIP No. 94874RBJ4) 1 Offer for Notes listed below: Maximum Tender Offer 3.950% Convertible Senior Unsecured Notes due August 1, 2026 (CUSIP Nos. 948741AF0 and 948741AE3) 2 (1) Per $1,000 principal amount of Notes tendered and accepted for purchase. THE OFFERS ARE NOT CONDITIONED ON ANY MINIMUM NUMBER OF NOTES BEING TENDERED.HOWEVER, THE OFFERS ARE SUBJECT TO OTHER CONDITIONS.OUR BOARD OF TRUST MANAGERS HAS APPROVED THE OFFERS.HOWEVER, NEITHER WE NOR OUR BOARD OF TRUST MANAGERS, THE DEALER MANAGER, THE INFORMATION AGENT, THE DEPOSITARY OR THE TRUSTEE FOR THE NOTES ARE MAKING ANY RECOMMENDATION TO YOU AS TO WHETHER TO TENDER OR REFRAIN FROM TENDERING YOUR NOTES.YOU MUST MAKE YOUR OWN DECISION AS TO WHETHER TO TENDER YOUR NOTES AND, IF SO, HOW MANY NOTES TO TENDER.IN DOING SO, YOU SHOULD READ CAREFULLY THE INFORMATION IN THIS OFFER TO PURCHASE AND IN THE RELATED LETTER OF TRANSMITTAL, INCLUDING THE PURPOSES AND EFFECTS OF THE OFFERS.SEE "TERMS OF THE OFFERS – PURPOSE OF THE OFFERS; SOURCE OF FUNDS."YOU SHOULD DISCUSS WHETHER TO TENDER YOUR NOTES WITH YOUR BROKER, IF ANY, OR OTHER FINANCIAL ADVISOR. OUR TRUST MANAGERS AND EXECUTIVE OFFICERS HAVE ADVISED US THAT THEY DO NOT INTEND TO TENDER NOTES PURSUANT TO THE OFFERS.SEE "TERMS OF THE OFFERS — INTERESTS OF MANAGERS AND EXECUTIVE OFFICERS." Questions and requests for assistance may be directed to Global Bondholder Services Corporation, our Information Agent, and J.P. Morgan Securities Inc., our Dealer Manager, in each case at the telephone numbers and addresses set forth on the back cover of this Offer to Purchase.You may request additional copies of the Offer to Purchase and Letter of Transmittal from the Information Agent at the telephone number and address on the back cover of the Offer to Purchase. The Dealer Manager for the Offers is: J.P. Morgan June 1, 2009 TABLE OF CONTENTS Important Information ii Important Dates iv Summary Term Sheet 1 Where You Can Find More Information 5 Forward-Looking Statements 5 The Company 6 Terms of the Offers 7 Material United States Federal Income Tax Considerations 18 Dealer Manager; Depositary; Information Agent 22 The 7.000% Senior Unsecured Notes due July 15, 2011, the 7.070% Medium Term Notes due June 26, 2009, the 7.350% Medium Term Notes due July 20, 2009, the 7.400% Medium Term Notes due December 21, 2010, the 7.440% Medium Term Notes due August 19, 2011, the 7.500% Medium Term Notes due December 19, 2010, and the 8.250% Medium Term Notes due January 22, 2010 are collectively referred to as the "Non-Convertible Notes."The "Non-Convertible Notes Total Consideration" for each $1,000 principal amount of Non-Convertible Notes tendered in the Any and All Offer and accepted for purchase, payable to Holders who have validly tendered and not validly withdrawn their Notes at or prior to 5:00 p.m., New York City time, on the Any and All Offer Expiration Date, will be $1,000.The "Convertible Notes Total Consideration" for each $1,000 principal amount of 3.950% Convertible Senior Notes due August 1, 2026 (the "Convertible Notes") tendered in the Maximum Tender Offer and accepted for purchase, payable to Holders who have validly tendered and not validly withdrawn their Convertible Notes at or prior to 12:00 midnight, New York City time, on the Maximum Tender Offer Expiration Date and whose Convertible Notes are accepted for purchase will be $950.The Non-Convertible Notes Total Consideration and the Convertible Notes Total Consideration are referred to collectively as the "Total Consideration." Tenders of Non-Convertible Notes may be validly withdrawn at any time up to 5:00 p.m., New York City time, on the Any and All Offer Expiration Date, but, except as provided herein or required by law, after such time may not be validly withdrawn.Tenders of Convertible Notes may be validly withdrawn at any time up to 12:00 midnight, New York City time, on the Maximum Tender Offer Expiration Date, but, except as provided herein or required by law, after such time may not be validly withdrawn. All of the Notes are held in book-entry form. In the event of a termination or withdrawal of an Offer, unless a Holder has indicated other delivery instructions in the Letter of Transmittal, Notes tendered through The Depository Trust Company ("DTC") will be credited to the Holder through DTC and such Holder’s DTC participant.In the event Notes tendered in the Maximum Tender Offer are not purchased due to proration, they will be promptly credited to the Holder’s account in the same manner, unless the Holder has indicated other delivery instructions in the Letter of Transmittal. In the event that the Any and All Offer is extended, the amount of Notes to be purchased pursuant to the Maximum Tender Offer will not be determined until such new Any and All Offer Expiration Date.If the Any and All Offer is extended, the Maximum Tender Offer must be extended to a date not less than 10 business days after such new Any and All Offer Expiration Date. Provided that the conditions to the Offers have been satisfied or waived, payment for Notes purchased in the Any and All Offer shall be made on the Any and All Offer Settlement Date (defined below) and payment for Notes purchased in the Maximum Tender Offer shall be made on the Maximum Tender Offer Settlement Date, each as defined below.The "Any and All Offer Settlement Date" shall be promptly following the Any and All Offer Expiration Date and is expected to be June 9, 2009, provided that we reserve the right, in our sole discretion, to extend the Any and All Offer Settlement Date.The "Maximum Tender Offer Settlement Date" shall be promptly following the Maximum Tender Offer Expiration Date and is expected to be July 1, 2009 (each of the Any and All Offer Settlement Date and the Maximum Tender Offer Settlement Date being also referred to as a "Settlement Date"). Upon the terms and subject to the conditions of the Offers, we will notify the Depositary (defined below) promptly after the Any and All Offer Expiration Date and the Maximum Tender Offer Expiration Date, as applicable, of which Notes tendered are accepted for purchase and payment pursuant to the Offers.If you validly tender your Notes and we accept them for purchase, subject to the terms and conditions of the Offers, including, in the case of the Maximum Tender Offer, the proration procedures set forth in this Offer to Purchase, we will pay you the Total Consideration, together with accrued and unpaid interest on the tendered Notes from the last interest payment date applicable to the Notes to, but not including, the applicable Settlement Date ("Accrued Interest"). Notwithstanding any other provision of the Offers, our obligation to accept for purchase, and to pay for, Notes that are validly tendered and not validly withdrawn pursuant to the Maximum Tender Offer is subject to the Tender Cap.If the aggregate principal amount of Notes tendered in the Maximum Tender -i- Offer exceeds the Tender Cap remaining available for application to the second Acceptance Priority Level, following the purchase of Notes pursuant to the Any and All Offer, then we will accept such Notes, in the aggregate, on a pro rata basis (with adjustments to avoid the purchase of Notes in a principal amount other than in integral multiples of $1,000).See "Terms of the Offers—Tender Cap; Acceptance Priority Levels and Proration."The Offers are not conditioned upon any minimum principal amount of any Series of Notes being tendered. See "Terms of the Offers—Significant Consequences to Non-Tendering Holders" and "Material United States Federal Income Tax Considerations" for a discussion of certain factors that should be considered in evaluating the Offers. This Offer to Purchase has not been reviewed by any federal or state securities commission or regulatory authority of any jurisdiction, nor has any such commission or authority passed upon the accuracy or adequacy of this Offer to Purchase.Any representation to the contrary is unlawful and may be a criminal offense. Global Bondholder Services Corporation is acting as both the Depositary (in such capacity, the "Depositary") and the Information Agent (in such capacity, the "Information Agent") for the Offers.The Bank of New York Mellon is the Trustee for each Series of Notes.All references to the "Trustee" in this Offer to Purchase and the Letter of Transmittal shall be construed accordingly. None of Weingarten Realty Investors, the Depositary, the Information Agent, the Dealer Manager or the Trustee is making any recommendation as to whether you should tender your Notes in response to the Offers. IMPORTANT INFORMATION All of the Notes are registered in the name of Cede & Co., the nominee of DTC. Because only registered Holders of Notes may tender Notes, beneficial owners of Notes must instruct the broker, dealer, commercial bank, trust company or other nominee that holds the Notes on their behalf to tender the Notes on such beneficial owner’s behalf. DTC has authorized DTC participants that hold Notes on behalf of beneficial owners of Notes through DTC to tender their Notes as if they were Holders. To effectively tender Notes, DTC participants should electronically transmit their acceptance (and thereby tender Notes) through the DTC Automated Tender Offer Program ("ATOP"), for which the transaction will be eligible. See "Terms of the Offers—Procedures for Tendering." A beneficial owner of Notes tendered by tendering Holders will not be obligated to pay brokerage fees or commissions to the Dealer Manager, the Depositary and Information Agent, the Trustee or us. Beneficial owners, whose Notes are registered in the name of a nominee, must contact such nominee to ascertain if such beneficial owner will be charged a fee by the nominee for tendering its Notes. We have not provided guaranteed delivery provisions in connection with the Offers.You must tender your Notes in accordance with the procedures set forth under "Terms of the Offers—Procedures for Tendering." Requests for additional copies of this Offer to Purchase and the Letter of Transmittal and requests for assistance relating to the procedures for tendering Notes may be directed to the Information Agent at the address and telephone numbers on the back cover of this Offer to Purchase. Requests for assistance relating to the terms and conditions of the Offers may be directed to the Dealer Manager at the address and telephone numbers on the back cover of this Offer to Purchase.Beneficial owners may also contact their broker, dealer, commercial bank, trust company or other nominee for assistance regarding the Offers. This Offer to Purchase and the Letter of Transmittal contain important information that should be read before any decision is made with respect to the Offers. This Offer to Purchase does not constitute an offer to purchase Notes in any jurisdiction in which it is unlawful to make such offer under applicable securities or blue sky laws. -ii- No dealer, salesperson or other person has been authorized to give any information or to make any representation not contained in this Offer to Purchase, and, if given or made, such information or representation may not be relied upon as having been authorized by us, the Depositary and Information Agent, the Dealer Manager or the Trustee for the Notes. From time to time in the future, we may acquire Notes that are not tendered in the Offers through open market purchases, privately negotiated transactions, tender offers, exchange offers or otherwise, upon such terms and at such prices as we may determine, which may be more or less than the price to be paid pursuant to the Offers and could be for cash or other consideration.Alternatively, we may, subject to certain conditions, redeem any or all of the Notes not purchased pursuant to the Offers at any time that we are permitted to do so under the indenture governing the Notes.Pursuant to Rule 13e-4(f)(6) under the Exchange Act neither we nor our affiliates may purchase any Convertible Notes until 10 business days after the expiration or termination of the Maximum Tender Offer.There can be no assurance as to which, if any, of these alternatives (or combinations thereof) we will choose to pursue in the future. The Trustee has not independently verified, makes no representation or warranty, express or implied, regarding, and assumes no responsibility for, the accuracy or adequacy of the information provided herein.The Trustee will conclusively rely on the results of the Offers as reported by the Depositary and us, and the Trustee will have no liability in connection therewith. Pursuant to Rule 13e-4(c)(2) under the Exchange Act we have filed with the SEC a Tender Offer Statement on Schedule TO, which contains additional information with respect to the Offers.The Schedule TO, including the exhibits and any amendments and supplements thereto may be examined, and copies thereof may be obtained, at the same place and in the same manner as set forth in the section "Where You Can Find More Information." -iii- IMPORTANT DATES You should take note of the following dates in connection with the Offers: Date Calendar Date and Time Event Any and All Offer Expiration Date June 8, 2009 at 5:00 p.m., New York City time, unless extended. The last day to validly tender the Non-Convertible Notes. Any and All Offer Withdrawal Date June 8, 2009, unless extended. The last day to validly withdraw tenders of Non-Convertible Notes. Any and All Offer Settlement Date (only applicable to Any and All Offer) Promptly after the Any and All Offer Expiration Date, expected to be June 9, 2009, unless extended. If we accept Notes for purchase in the Any and All Offer, we will deposit with the Depositary the amount of cash necessary to pay to each Holder of Notes that are accepted for purchase in the Any and All Offer, plus Accrued Interest in respect of such Notes.The Depositary will make any applicable payments to the Holder. Maximum Tender Offer Expiration Date June 26, 2009 at 12:00 midnight, New York City time, unless extended The last day to validly tender the Convertible Notes. Maximum Tender Withdrawal Date June 26, 2009, unless extended. The last day to validly withdraw tenders of Convertible Notes. Maximum Tender Offer Settlement Date (only applicable to Maximum Tender Offer) Promptly after the Maximum Tender Offer Expiration Date, expected to be July 1, 2009. If we accept Notes for purchase in the Maximum Tender Offer, we will deposit with the Depositary the amount of cash necessary to pay to each Holder of Notes that are accepted for purchase the applicable Convertible Notes Total Consideration, plus Accrued Interest in respect of such Notes.The Depositary will make any applicable payments to the Holder. -iv- SUMMARY TERM SHEET We are providing this summary of the terms of the Offers for your convenience.It highlights material information in this Offer to Purchase, but you should realize that it does not describe all of the details of the Offers to the same extent described in this Offer to Purchase.We urge you to read the entire Offer to Purchase and the related Letter of Transmittal because they contain the full details of the Offers.Where helpful, we have included references to the sections of this Offer to Purchase where you will find a more complete discussion. Who is offering to purchase the Notes? Weingarten Realty Investors, a Texas real estate investment trust. Which Notes are subject to the Offers? The Notes described below are subject to the Offers. Title of Security 7.000% Senior Unsecured Notes due July 15, 2011 7.070% Medium Term Notes due June 26, 2009 7.350% Medium Term Notes due July 20, 2009 7.400% Medium Term Notes due December 21, 2010 7.440% Medium Term Notes due August 19, 2011 7.500% Medium Term Notes due December 19, 2010 8.250% Medium Term Notes due January 22, 2010 3.950% Convertible Senior Unsecured Notes due August 1, 2026 CUSIP No. 948741AD5 94874RAV8 94874RBH8 94874RBN5 94874RAQ9 94874RBP0 94874RBJ4 948741AF0/ 948741AE3 Aggregate Principal Amount Outstanding $12,000,000 $20,000,000 $10,000,000 $15,000,000 $15,000,000 $10,500,000 $454,921,000 Acceptance
